Name: Commission Regulation (EEC) No 2522/79 of 15 November 1979 laying down detailed rules for the application of Council Regulation (EEC) No 2377/79 for the 1979/80 marketing year in respect of olive oil producer organizations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 11 . 79 Official Journal of the European Communities No L 289/21 COMMISSION REGULATION (EEC) No 2522/79 of 15 November 1979 laying down detailed rules for the application of Council Regulation (EEC) No 2377/79 for the 1979/80 marketing year in respect of olive oil producer organiza ­ tions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), Having regard to Council Regulation (EEC) No 2377/79 of 29 October 1979 laying down special measures in respect of olive oil producer organizations for the 1979/80 marketing year (3 ), and in particular Articles 1 (4) and 2 (2) thereof, Whereas the olive and olive oil producer organizations referred to in Article 1 of Regulation (EEC) No 2377/79 must be able to verify the production of a percentage of their members to be determined ; whereas with a view to the sound management of the production system it is necessary to fix this percentage at a level , such that , the production of a sufficiently representative number of members of these organiza ­ tions may be checked during the 1979/80 marketing year ; Whereas producer organizations must have a minimum number of members or produce a minimum quantity of oil ; whereas these limits must be fixed at levels compatible with existing control possibilities in each producing Member State ; Whereas the maximum percentage of the aid that may be retained under Article 2 ( 1 ) of Regulation (EEC) No 2377/79 by producer organizations to cover checking costs should be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 The proportion of members whose production of olives and of oil must be checked by the producer organization is hereby fixed at 15% . Article 2 All olive and olive oil producer organizations as referred to in Article 1 of Regulation (EEC) No 2377/79 must :  if incorporated in Italy, comprise at least 25 000 producers or a number of members who over the past three olive oil marketing years have together had an average total production of at least 1 3 000 tonnes per year,  if incorporated in France , comprise at least 1 000 producers or a number of members who have over the period referred to above have together had an average total production of at least 100 tonnes per year . Article J The amount of production aid which pursuant to Article 2 ( 1 ) of Regulation (EEC) No 2377/79 may be retained by the producer organizations shall not exceed 2 % . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No 172, 30 . 9 . 1966 , p . 3025/66 . ( 2 ) OJ No L 78 , 30 . 3 . 1979 , p. 1 . ( 3 ) OJ No L 274, 31 . 10 . 1979 , p. 1 .